SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1388
CA 13-01695
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND SCONIERS, JJ.


IN THE MATTER OF JUNIOR WILSON,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH R. NOWOTARSKI OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered August 15, 2013 in a proceeding pursuant to
CPLR article 78. The judgment, among other things, dismissed the
amended petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: In this CPLR article 78 proceeding, petitioner
appeals from a judgment denying his amended petition seeking to annul
the determination, following a tier III disciplinary hearing, that he
violated various inmate rules. Petitioner contends that he was
deprived of due process at the disciplinary hearing for a variety of
reasons. Because petitioner did not object at the hearing to any of
the alleged due process violations, his contention is unpreserved for
our review (see generally Matter of Taylor v Fischer, 89 AD3d 1298,
1298; Matter of Morales v Fischer, 89 AD3d 1346, 1346). In any event,
based on our review of the record, including the confidential portion
thereof, we conclude that defendant’s contention lacks merit.




Entered:    January 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court